Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION

Response to Amendment
As a result of the amendments to the claim, the objection over Claim 2 has been withdrawn. 
Also, the 112(b) rejection over Claim 2 and 5 have been withdrawn. 
All rejections not repeated in this Office Action have been withdrawn. 
Claims 1-12 are currently pending in this Office Action. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a debris collecting mechanism” in Claim 7, ln. 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the corresponding structure described in the specification is a tray (paragraph 12-13 of applicant’s specification). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recite a tray having “at least one open side”; however, the disclosure do not provide sufficient support for this limitation at the time of filing. The closest support is found on paragraph 34 which recites “but is open along its front…” which conveys that only the front is open. The limitation “at least one open side” is much broader than what is supported because it indicates that any number of sides on any direction may be open. Figure 5 of the drawing also appears to only support having a front side open. 
Claims 2-6 are also rejected based on their dependency on a rejected claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crystal et al. (US 2011/0280999) in view of Balne (WO 99/13707- cited in IDS filed 12/07/2020).
Regarding Claim 1, Crystal discloses a system for printing on a surface of a plurality of food products, the system comprising: 
a printer configured for printing edible ink on a surface of the food products (abstract; paragraph 133); and
a removable debris collection tray for catching food product debris positioned within the printer (tray 425, see paragraph 251 and Fig. 37), the debris collection tray having an open top and configured to capture debris generated during printing on the food products (“for collecting the foodstuff workpiece waste, Ww, that falls away from one or more of the mat” paragraph 251). 
Crystal is silent to wherein the tray comprises at least one open side. 
Balne is relied on to teach a printer for edible substrates (see abstract) comprising a tray that is also a flat supporting surface and which has an open top and side walls, wherein the front wall is open to receive and remove the substrates from the tray (see Page 7 Ln. 34 to Page 8 Ln. 11). 
Therefore, since Crystal also utilizes a tray where elements of the substrate are deposited into the tray, it would have been obvious to one of ordinary skill in the art to provide an open front wall as taught by Balne for the purpose of facilitating access to the contents within the tray. One of ordinary skill in the art would recognize that having an open side allows immediate removal of debris without fully removing the tray. 
Regarding Claim 3, Crystal further teaches wherein the debris collection tray comprises a floor with sidewalls extending upwardly therefrom with an open top section for catching food product debris therein (tray 425, see Fig. 37).
Regarding Claim 4, Crystal is silent to wherein the debris collection tray is constructed of stainless steel, aluminum, or combinations thereof. Balne teaches an edible ink printer for edible substrates (see abstract) and similarly places the edible substrate onto a tray for supporting the edible substrate during printing (see Page 7 Ln. 34 to Page 8 Ln. 11) which functionally similar to Crystal’s tray (see Fig. 38). The tray of Balne is made from aluminum (page 9 Ln. 2-8). 
Therefore, since both Crystal and Balne are directed to trays for supporting edible substrates to be printed on, it would have been obvious to one of ordinary skill in the art to use materials conventionally used in edible printing devices such as aluminum.  
Regarding Claim 6, Crystal further teaches wherein the printer is configured to print on a substantially flat surface of each of the plurality of food products (fondant, sheet icing, tortillas, see Fig. 57E and paragraph 137).
Regarding Claim 12, Crystal discloses a removable debris collecting mechanism for a printer, the debris collecting mechanism comprising a tray having a floor and integral perimeter side walls with an open top (tray 425, see paragraph 251) and configured for catching debris from substrates printed on by the printer and the tray removably positioned within the printer below a travel path of the substrate within the printer (paragraph 251) and the tray being vertically spaced from the substrate (see tray 425 in Fig. 37).  Crystal is silent to wherein the tray comprises an open front section. 
Balne is relied on to teach a printer for edible substrates (see abstract) comprising a tray that is also a flat supporting surface and which has an open top and side walls, wherein the front wall is open to receive and remove the substrates from the tray (see Page 7 Ln. 34 to Page 8 Ln. 11). 
Therefore, since Crystal also utilizes a tray where elements of the substrate are deposited into the tray, it would have been obvious to one of ordinary skill in the art to provide an open front wall as taught by Balne for the purpose of facilitating access to the contents within the tray. One of ordinary skill in the art would recognize that having an open side allows immediate removal of debris without fully removing the tray. 


Claim 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Martinez et al. (US 2019/0168500).
Regarding Claim 2, Crystal further teaches wherein the printer comprises:
a print head (nozzle 12b, paragraph 133), and wherein the removable debris collection tray is positioned in a space at least partially below a travel path of the food product within the printer (see tray 425 of Fig. 37) and provides a roller mechanism that similarly advances the food product across a path of a print head of the printer for delivery and return of the food product to a position below the print head for printing thereon (see paragraph 254), wherein the debris collection tray is positioned below a travel path of the food product within the printer. 
Crystal is silent to comprising a receiving arm that is supported by the printer and is extendable and retractable across a path of the print head of the printer for delivery and return of food products to a position below the print head for printing thereon; and
wherein the receiving arm extends and retracts over at least a portion of the removal debris collection tray defined by one of the at least one open sides.
Martinez teaches a printing system for printing on garments, wherein the garment is placed on a receiving arm 12 that is extendable and retractable across a path of a print head of the printer for delivery and return of the garment to a position below the print head for printing thereon (“the garment receiving arm 12 retracts and is drawn forwardly into the printing position beneath the inkjet of the garment printing machine 10”, paragraph 97). The path of the garment thus being between the print head and receiving arm. 
Since both Martinez and Crystal are directed to a printing system, it would have been obvious to one of ordinary skill in the art to provide a retractable receiving arm to hold the food product for the purpose of automating the process of loading the food into the printer work space. 
As a result of the modification proposed by the combination of Crystal, Balne, and Martinez, the combination necessarily results in a receiving arm extending and retracting over at least a portion of the removal debris collection tray defined by the open sides, especially since Balne discloses the open side being in the direction of which the food enters and retracts from (see page 8, Ln. 9-18). 
Regarding Claim 5, in Figure 37 of Crystal, the length of the trays (combined) extends between the entirety of the printer system. Therefore, in view of the modification suggested by Martinez of providing a receiving arm that extends the food product outside the printer housing (see extended position in Fig. 1 of Martinez), the combination would have also resulted wherein the debris collection tray has a length and width wherein the length extends substantially from a first position below a retracted position of the receiving arm for printing on the food product and a second position below an extended position of the receiving arm. Since Martinez suggest an extendable receiving arm that delivers the food product outside the printer house, the combination also teaches “wherein the arm receives and return food product to a delivery tray”. That is, the claim reads on a person holding a “delivery tray” and swapping the food product on the receiving arm. In any case, since Crystal is directed to a tray specifically for catching the waste of the food product, it would have been obvious to one of ordinary skill in the art to extend the length of the tray throughout the entire travel path of the food product for catching the waste of the food product throughout its travel path. 

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crystal et al. (US 2011/0280999).
Regarding Claim 7, Crystal discloses a method of catching and removing debris from a system for printing on a surface of food products, the method comprising:
providing a printer configured for printing edible ink on a surface of the food products and printing on a surface of one or more food products (paragraph 133); and
collecting debris from the one or more food products within the printer with a debris collecting mechanism positioned within the printer (tray 425, see paragraph 251) and at least partially below the food products;
opening a body of the printer about a hinged connection pivotally connecting an upper body of the printer to a lower body of the printer (first door 32, paragraph 145) to permit access to the interior compartment 16; 
removing the debris collecting mechanism from the printer and cleaning the debris collecting mechanism to remove the collected debris (“a user may remove the one or more tray 425 from the interior compartment 16 for disposing or recycling of the foodstuff workpiece waste”, paragraph 251). 
Crystal does not specifically recite replacing the debris collecting mechanism in the printer; however, since the tray is removable, it would have been obvious to one of ordinary skill in the art to replace the tray for subsequent use. 
Regarding Claim 8, Crystal further teaches positioning the debris collecting mechanism below a print area within the printer (see Fig. 37 and 38).
Regarding Claim 9, Crystal further teaches positioning the debris collecting mechanism below a travel path of the food products within the printer (tray 425, see Fig. 37 and 38).
Regarding Claim 10, Crystal further teaches wherein the debris collecting mechanism is a tray (tray 425, paragraph 251).
Regarding Claim 11, Crystal further teaches wherein the debris comprises crumbs (paragraph 251); that is, Crystal indicates that the debris are the workpiece waste “that falls away from one or more of the mat and foodstuff workpiece”. Crystal also teaches wherein the workpiece can be cake (see paragraph 387) and illustrates the workpiece waste as small specks of material (see Ww in Fig. 38). For these reasons, the workpiece waste Ww are construed to be “crumbs”.  


Response to Arguments
Applicant’s response in the remarks filed 13 April 2022 has been considered, but is found not persuasive over the new grounds of rejections. 
All arguments directed to the 102(a)(1) rejections are rendered moot in view of the withdrawal of the rejection. 
In response to applicant’s argument regarding the Martinez reference, the rejection is maintained in view of the new grounds of rejection over Claim 1. 
As to applicant’s argument regarding Claim 7-11, applicant argues that Crystal do not teach a tray that is removable via opening of the printer about a hinged connection; however, the argument is not persuasive because Crystal explicitly recites opening a body of the printer about a hinged connection pivotally connecting an upper body of the printer to a lower body of the printer (first door 32, paragraph 145) to permit access to the interior compartment 16; and wherein the debris tray is removable from the interior compartment 16 (“a user may remove the one or more tray 425 from the interior compartment 16 for disposing or recycling of the foodstuff workpiece waste”, paragraph 251). Therefore, it is seen that Crystal meets the limitations of Claim 7. 
In response to applicant’s arguments regarding Claim 4 and 12, the argument is not persuasive over the new grounds of rejections over Claim 1. 
In response to applicant’s argument regarding the combination of Crystal and Balne, applicant argues that the function of Crystal would be frustrated by securing the product to a tray with retaining members; however, the argument is not persuasive because Crystal also discloses an embodiment where the food product is secured to the tray (as seen in Fig. 38).  It is also noted that Balne is relied on to modify the tray to have an open side as to facilitate the access to the tray. One of ordinary skill in the art would find an open side advantageous for immediate removal of debris without fully removing the tray. For this reason, it is maintained that the combination is proper. 


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792